Citation Nr: 0103831	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic obstructive pulmonary disease (COPD), rated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from February 1944 
to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Columbia, South 
Carolina, Regional Office (RO).

In a VA Form 21-4138 dated in July 1998 the veteran raised 
the claim for entitlement to an earlier effective dated for 
grant of service connection for COPD and PTSD.  These matters 
are referred to the RO for action deemed appropriate.


REMAND

The veteran appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The record reflects that the pulmonary function tests 
conducted during the most recent VA compensation examination 
in April 2000 did not include all the appropriate tests that 
that are required under the revised rating criteria, Code 
6604.  Diagnostic Code 6604 provides that COPD will be 
evaluated using the following tests:  (1) the Forced 
Expiratory of Volume in one second (FEV-1); (2) the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC); (3) the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)); 
or (4) a maximum oxygen consumption measured in ml/kg/minute 
with a cardiorespiratory limit.  Although the April 2000 
examination report provides detailed information regarding 
the nature and severity of the veteran's disability, the 
pulmonary function study does not reveal specific findings 
referable to (FVC) (DLCO (SB)) or the levels of oxygen 
consumption in compliance with the rating criteria listed in 
38 C.F.R. § 4.97 (2000).

Where the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
Therefore, another VA pulmonary examination and pulmonary 
function study should be performed to fully address the 
rating criteria referable to evaluation of disabilities of 
the respiratory system.

Also, the April 2000 consideration of the veteran's claim did 
not indicate which rating criteria were most favorable to the 
veteran or attempt to relate his symptoms to the rating 
criteria in order to determine if an increased rating is 
warranted.  The previous August 1999 supplemental statement 
of the case (SSOC) set forth the old criteria of Diagnostic 
Code 6603 and the new criteria of Diagnostic Code 6604.  
There was no discussion of the reasoning employed to 
determine the most favorable rating criteria.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO should request that the 
veteran provide a list of those (VA and 
private medical providers) who have 
treated him for service-connected COPD 
since April 2000.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.

3.  The RO veteran should be afforded a 
VA examination to determine the nature 
and severity of his COPD.  All indicated 
studies should be conducted.  The 
examiner should render readings within 
the nomenclature used by the Schedule for 
Rating Disabilities to evaluate COPD, 
that is, the FEV-1, FVC; DLCO (SB); and 
maximum exercise capacity in terms of 
ml/kg/min oxygen consumption, along with 
the presence or absence of 
cardiorespiratory limitation.  The 
examiner must also state whether the 
veteran has cor pulmonale,whether the 
veteran has right ventricular hypertrphy, 
whether the veteran has pulmonary 
hypertension, and whether the veteran 
requires outpatient oxygen therapy.   
Symptomatology associated with the 
service-connected COPD should be 
distinguished, if possible, from any 
nonservice-connected symptomatology.  If 
it is impossible to so distinguish the 
symptoms, the examiner should so state 
for the record.  When making the final 
diagnosis, the examiner should 
specifically state whether the veteran is 
suffering from pronounced, severe, 
moderate, or mild COPD.  See 38 C.F.R. 
Part 4, Diagnostic Code 6603, in effect 
prior to October 1996.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

5.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation.  The RO must also consider 
the old rating schedule, as contained in 
38 C.F.R. § 4.97, prior to October 7, 
1996, as well as the newly amended 
provisions.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations, 
including amendments to 38 C.F.R. § 4.97.  
The supplemental statement of the case 
should also contain a discussion of the 
reasoning employed to determine the most 
favorable rating criteria.  The veteran 
and his representative should be given 
the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order, for consideration of all issues which are properly on 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




